Citation Nr: 1213900	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to April 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied service connection for PTSD.

The Veteran testified before the undersigned at a May 2009 Video Conference hearing.  The hearing transcript is of record.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD is deemed to include any psychiatric disability.

In October 2009, the Board remanded the case for further development by the originating agency.  In April 2011, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an August 2011 Joint Motion filed by counsel for the Veteran and the VA Secretary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current psychiatric disability, which developed as a result of stressful experiences during active duty in the Republic of Korea and Vietnam.

The Veteran's service treatment records and reports of his April 1963 service entrance examination and his February 1966 service separation examination are negative for any complaints or clinical findings of a psychiatric disability.  During his service entrance and separation examinations, the Veteran responded in the negative when asked if he then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal. 

In his October 2004 claim for service connection, the Veteran complained of sleep deprivation, nightmares, restlessness and nervousness, which he reported were due to or related to his service in Korea, where he was stationed in a hostile war zone and had repeated encounters with North Korean forces, and a brief stay in South Vietnam, which exposed him to hostile conditions and actions.  See October 2004 claim.

In December 2004, during VA outpatient treatment by his primary health care provider, the Veteran had two PTSD screens.  One was positive, and one was negative. 

In January 2005, the Veteran had a consultation with the VA Psychiatry Service.  He reported that he had stopped working as an engineer, due to health concerns.  He complained of a 7 to 8-year history of sleep impairment and nightmares, noting that it had gotten worse, lately.  He stated that he had nightmares of being killed, falling into big holes, and irretrievably losing things.  He reported that during service, he had a tour of duty in the Republic of Korea, and that during that time, he had been constantly worried that North Korean troops would slip across the border and kill someone.  He also reported a period of temporary duty in the Republic of Vietnam.  Following an examination, the diagnosis was generalized anxiety disorder, the onset of which had been first noted by the Veteran in Korea.  

VA outpatient treatment records show that the Veteran received treatment from 1995 through December 2009.  Within that time, he made several visits to the mental health clinic from March 2005 through September 2008, during which time, his primary complaints were sleep impairment, nightmares and panic attacks.  In March and May 2005, he was noted to be depressed with insomnia and anxiety.  In August 2005, the Veteran's VA primary care physician found that the Veteran's PTSD was stable.  In March 2006, it was noted that he had symptoms of PTSD.  He denied the presence of associated stressors.  In June 2006, the diagnoses were depression and PTSD.  In December 2006, his medical history included depression and PTSD.  In June 2007, the Veteran's PTSD screen was, again, positive.  The diagnoses were PTSD by history; depressive disorder, not otherwise specified; and alcohol abuse.  In August 2008, the reported diagnoses were questionable PTSD and depression.  In September 2008, the diagnoses were PTSD; depressive disorder, not otherwise specified; and alcohol abuse.  In July 2009, the Veteran's depression was found to be stable.  There was no diagnosis of PTSD at that time.

In April 2005, the Veteran underwent a psychologic examination in conjunction with his application for Social Security disability benefits.  He complained of PTSD, cold sweats, and a 7 to 8-year history of nightmares.  He did not know of any traumatic event personally, and denied experiencing or recalling such an event.  The examiner found that the Veteran's stressors consisted of financial constraints and physical limitations.  Following the examination, the diagnoses were alcohol abuse; anxiety disorder, not otherwise specified; and depressive disorder, not otherwise specified. 

In August 2006, the Veteran underwent a mental status examination in conjunction with his application for Social Security disability benefits.  He complained of some depressive thoughts but stated that he kept going.  He did not complain of PTSD or any associated stressor.  The Veteran presented VA papers to the examiner, who noted that the Veteran had been treated for depression but not PTSD. 

Later in August 2006, a physician completed a Social Security Administration (SSA) Medical Resource Statement of Ability to Do Work Related Activities (Mental).  The diagnoses were mild anxiety and depression.  

During his May 2009 video conference, the Veteran reported that during active duty in the Republic of Korea, he had been stationed along the demilitarized zone.  He stated that he performed duties as a radar technician for an artillery battery.  He testified that he had heard about North Koreans sneaking across the demilitarized zone and killing people at night.  He acknowledged that he did not witness such killings and did not know of a particular person wounded.  He also testified that he saw dead bodies in a river but had been unable to identify their nationality.  The Veteran further testified that on his way home from Korea, his ship had stopped in Vietnam to pick up additional soldiers.  He stated that he observed many things, including the loading of dead bodies onto his ship.

The post-service medical evidence of record shows that the Veteran has reported psychiatric symptoms in service and a continuity of symptoms since.  These records also show that he has been diagnosed with generalized anxiety disorder, mild anxiety, depression, and depressive disorder, not otherwise specified.  

The medical evidence does not show that the Veteran has a current diagnosis of PTSD.  In this regard, the Board notes that when initially treated for complaints of nightmares and impaired sleep in January, March, and May 2005, such manifestations were associated with generalized anxiety disorder, depression, anxiety, and insomnia.  During several subsequent consultations with the mental health clinic, PTSD was diagnosed.  However, that diagnosis was questioned and other practitioners found no more than symptoms of PTSD and PTSD by history.  Indeed, as late as July 2009, the diagnosis was depression.  There was no diagnosis of PTSD.  Moreover, following reviews of the Veteran's medical history and detailed psychiatric/psychologic examinations in April 2005 and August 2006, examiners with the SSA stated that the diagnoses consisted of alcohol abuse; anxiety disorder, not otherwise specified; and depressive disorder not otherwise specified.  Again, there was no diagnosis of PTSD. I n fact, the August 2006 examiner reviewed VA papers presented to him by the Veteran and noted that the Veteran had been treated for depression but not PTSD.  There is no other evidence of record, VA or private, showing a diagnosis of PTSD.  

Although the record does not contain a current diagnosis, the Veteran testified during his May 2009 hearing that he believes he has PTSD, manifested by current psychiatric symptoms, including nightmares and sleep impairment, which were related to his experiences during active duty in the Republic of Korea and Vietnam.

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record.

Therefore, the Board believes that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.


The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be given an examination to determine the etiology of all current psychiatric disorders.  If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.   

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A complete rationale should be given for all opinions and conclusions expressed.  

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


